                                                                   1   Jeffrey N. Pomerantz (CA Bar No. 143717)
                                                                       Jeremy V. Richards (CA Bar No. 102300)
                                                                   2   Malhar S. Pagay (CA Bar No. 189289)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   3   10100 Santa Monica Blvd., 13th Floor
                                                                       Los Angeles, CA 90067
                                                                   4   Telephone: 310.277.6910
                                                                       Facsimile: 310.201.0760
                                                                   5   Email: jpomerantz@pszjlaw.com
                                                                               jrichards@pszjlaw.com
                                                                   6           mpagay@pszjlaw.com

                                                                   7   Henry C. Kevane (CA Bar No. 125757)
                                                                       Pachulski Stang Ziehl & Jones LLP
                                                                   8   150 California St., 15th Floor
                                                                       San Francisco, CA 94111
                                                                   9   Telephone: 415.263.7000
                                                                       Facsimile: 415.263.7010
                                                                  10   Email: hkevane@pszjlaw.com

                                                                  11   Proposed Attorneys for Home Loan Center, Inc.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12                                UNITED STATES BANKRUPTCY COURT
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                NORTHERN DISTRICT OF CALIFORNIA
                                           ATTORNEYS AT LAW




                                                                  14                                            SAN JOSE DIVISION

                                                                  15   In re:                                              Case No.: 19-51455 (MEH)

                                                                  16   HOME LOAN CENTER, INC.,                             Chapter 11

                                                                  17                                  Debtor.              NOTICE OF FILING OF MOTION FOR
                                                                                                                           ORDER APPROVING PROCEDURES
                                                                  18                                                       REGARDING ASSIGNMENTS/
                                                                                                                           FORECLOSURE ACTIONS
                                                                  19
                                                                                                                           Hearing Date:
                                                                  20
                                                                                                                           Date:    August 29, 2019
                                                                  21                                                       Time:    10:30 a.m. (Pacific Time)
                                                                                                                           Place:   Courtroom 3020
                                                                  22                                                                280 South First Street
                                                                                                                                    San Jose, CA 95113
                                                                  23                                                       Judge:   Hon. M. Elaine Hammond
                                                                  24

                                                                  25            PLEASE TAKE NOTICE that, Home Loan Center, Inc., the above-captioned debtor and
                                                                  26   debtor in possession (the “Debtor”), has filed a Motion for Order Approving Procedures Regarding
                                                                  27   Assignments/Foreclosure Actions [Docket No. 47] (the “Motion”).
                                                                  28            PLEASE TAKE FURTHER NOTICE that a hearing to consider the Motion will be


                                                                   Case: 19-51455         Doc# 49    Filed: 08/05/19   Entered: 08/05/19 16:59:43     Page 1 of 2
                                                                       DOCS_LA:323537.1 36859/002
                                                                   1   conducted on August 29, 2019 at 10:30 a.m. Pacific Time, or as soon thereafter as counsel may be

                                                                   2   heard before the Honorable M. Elaine Hammond, United States Bankruptcy Judge, in Courtroom

                                                                   3   3020, 280 South First Street, San Jose, California 95113.

                                                                   4           PLEASE TAKE FURTHER NOTICE that if you wish to obtain a copy of the Motion,

                                                                   5   please contact Beth Dassa, Pachulski Stang Ziehl & Jones, LLP, 10100 Santa Monica Blvd., 13th

                                                                   6   Floor, Los Angeles, CA 90067; Telephone: 310-277-6910; email: bdassa@pszjlaw.com.

                                                                   7           PLEASE TAKE FURTHER NOTICE that, pursuant to Local Bankruptcy Rule 9014-1(c),

                                                                   8   any opposition to the Motion must be filed and served on proposed counsel to the Debtor at least

                                                                   9   fourteen (14) days prior to the hearing date. Any reply shall be filed and served at least seven (7)

                                                                  10   days prior to the hearing date.

                                                                  11   Dated: August 5, 2019                         PACHULSKI STANG ZIEHL & JONES LLP
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12
                                                                                                                     By: /s/ Malhar S. Pagay
                                        LOS ANGELES, CALIFORNIA




                                                                  13                                                       Jeffrey N. Pomerantz (CA Bar No. 143717)
                                           ATTORNEYS AT LAW




                                                                                                                           Jeremy V. Richards (CA Bar No. 102300)
                                                                  14                                                       Malhar S. Pagay (CA Bar No. 189289)
                                                                                                                           Pachulski Stang Ziehl & Jones LLP
                                                                  15                                                       10100 Santa Monica Blvd., 13th Floor
                                                                                                                           Los Angeles, CA 90067
                                                                  16                                                       Telephone: 310.277.6910
                                                                                                                           Facsimile: 310.201.0760
                                                                  17                                                       Email: jpomerantz@pszjlaw.com
                                                                                                                                   jrichards@pszjlaw.com
                                                                  18                                                               mpagay@pszjlaw.com
                                                                  19                                                        Henry C. Kevane (CA Bar No. 125757)
                                                                                                                            Pachulski Stang Ziehl & Jones LLP
                                                                  20                                                        150 California St., 15th Floor
                                                                                                                            San Francisco, CA 94111
                                                                  21                                                        Telephone: 415.263.7000
                                                                                                                            Facsimile: 415.263.7010
                                                                  22                                                        Email: hkevane@pszjlaw.com
                                                                  23                                                     Proposed Attorneys for Home Loan Center, Inc.
                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                   Case: 19-51455         Doc# 49   Filed: 08/05/19      2
                                                                                                                        Entered: 08/05/19 16:59:43        Page 2 of 2
                                                                       DOCS_LA:323537.1 36859/002
